                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA


                              Alexandria Division




ZURICH AMERICAN INSURANCE
COMPANY,


      Plaintiff,

V.                                        Civil Action No. l:19-cv-319


GRADY GARRETT BECK,


      Defendant.



                               MEMORANDUM OPINION


      THIS MATTER comes before the Court on the parties' Cross-

Motions for Summary Judgment (Dkts. 7 & 11)^ pursuant to Federal

Rule of Civil Procedure 56.


      Zurich American Insurance Company, Plaintiff, brings this

suit in order to receive a declaratory judgment that Grady Beck,

Defendant, is not covered by an underinsured motorist policy

(the "Zurich Policy") held by Defendant's employer, the Potomac

Family Dining Group ("Potomac Family") for an accident which

occurred on June 7, 2017.

      Defendant was a district manager employed by Potomac Family

and frequently drove as part of his job. At the time of the




^ Plaintiff's motion was one for judgment on the pleadings under Fed. R. Civ. P.
12(c). The Court construes it as a motion for summary judgment as the same standards
of review are used and docxaments outside the pleadings will be considered for purposes
of this motion. Id.
